Title: To George Washington from John Paul Jones, 25 July 1787
From: Jones, John Paul
To: Washington, George



Sir,
New York July 25th 1787.

Mr Jonathan Nesbitt, the bearer of this Letter, will deliver to your order the Bust you do me the Honor to accept. I am impressed with a deep sense of the favor you thereby confer on me, and it will be my ambition through the remainder of my Life to merit that mark of your esteem.
As Congress has not yet determined some things that regard my return to Europe, I am prevented from embarking in the Packet that sails this day. I expect to embark in the next Vessel, and shall be happy to be charged with your dispatches for France. On my arrival here I sent your Letter to Mr St John, who is at Boston.
I apprehend it will be difficult if not impossible for the Captains Edward Stack and Eugene Maccarthy to get themselves admitted members of the Cincinnati in France. And as I am very desirous to gratify them (especially Stack, who commanded the Party in the Bon-Homme-Richards Main-top, which was of singular service in the engagement with the Serapis) I must beg the favor of you to lay the Certificates I sent you in their favor before the Society, when you Preside at the next general Convention. I am, Sir, with profound veneration for your Virtues & Talents Your most obliged & most humble Servant

Paul Jones

